DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 08/10/2021 following the non-final rejection of 4/19/2021. Claims 1 was amended; claims 4, and 7 were cancelled; new claims 11 -12 were added. Claims 1-3, 5-6, and 8-12 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/10/2021, with respect to the specification objections have been fully considered and are persuasive.  The objection of 04/19/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 08/10/2021, with respect to claims rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The rejection of 04/19/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 08/10/2021, with respect to claims rejected under 35 USC § 102 and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments made to the claims.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 reads “The hydraulic circuit according to claim 4” but may should likely read “the hydraulic circuit according to claim 1 [[4]]” since claim 4 was cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4575309, herein referenced as Brown, in view of NPL Proportional Control Valves. 
Regarding Claim 1, Brown recites a hydraulic circuit (see schematic hydraulic circuit diagram in fig. 6) for a wind turbine (see abstract), the hydraulic circuit comprising:
a fixed displacement pump (pump 61 fig. 6; the pump 61 is shown to be of a non-variable displacement type, i.e. fixed displacement, in fig. 6) including a suction input (see inlet at bottom of pump 61 in fig. 6) and a delivery output (see output of pump 61 fig. 6);
a pump motor (motor 62 fig. 6) for driving the fixed displacement pump (61 fig. 6);
a pressure line (pressure side line 64 fig. 6) hydraulically connected to the delivery output of the fixed displacement pump (see output of pump 61 fig. 6) for delivering an output flow and/or an output pressure generated by the fixed displacement pump (61 fig. 6) towards at least one consumer circuit (see circuit of the three actuators 16 for pitch variation in fig. 6);
a bypass valve (see pressure relief valve 84 fig. 6; flow would bypass actuators 16 if valve 84 is open) including a valve input (see input on left side of valve 84 in fig. 6) hydraulically connected (see upstream of 84 in fig. 2) to the delivery output of the fixed displacement pump (61 fig. 6);
a reservoir (60 fig. 6) hydraulically connected to the suction input (bottom side of pump 61 fig. 6) of the fixed displacement pump (61 fig. 6); and 
a return line (low pressure line 67 fig. 6) for receiving a return flow from the at least one consumer circuit (circuit of actuators 16 fig. 6), the return line (67 fig. 6) being hydraulically connected with the bypass valve (84 fig. 6) and the reservoir (60 fig. 6), 
wherein the bypass valve (84 fig. 6) includes a variable opening (valve 84 is shown in fig. 6 to be a two port valve, i.e. a variable valve) for controlling the output flow or the output pressure delivered by the fixed displacement pump (61 fig. 6; the two setting of the valve 84 reflect its ability to control the pressure in the pressure side line 64 fig. 6; “a pressure switch 83 causes a pressure release valve 84 to dump the fluid pressure in the hydraulic actuator 16, thus allowing the spring to operate and cause the pivoting of the tip” abstract, this means that the value controls the pressure of the line between valve 82 and 84, which is delivered by the fixed displacement pump towards the actuators 16) towards the at least one consumer circuit (see actuators 16 fig. 6; opening of the valve 84 would affect the flow towards actuators 16).
Wherein the hydraulic circuit further comprises a relief valve (see safety valve 85 fig. 6 which is shown in said figure to be a relief valve) in parallel with the bypass valve (safety valve 85 shown to be in parallel with valve 84 in fig. 6) for connecting the delivery output of the fixed displacement pump (61 fig. 6) with a reservoir (60 fig. 6) when a predefined relief pressure is reached in the pressure line.  
However, Brown fails to anticipate wherein the bypass valve is a proportional valve.
Brown and NPL Proportional Control Valves are analogous art in that both relate to the field of endeavor valves used in fluid circuits.
NPL Proportional Control Valves teaches that proportional valves “are well suited for circuits that need to vary either flow or pressure to reduce lunge and shock” and they “can control the acceleration and deceleration of an actuator” in the top half of page 3.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the valve 84 of Brown to be a proportional valve as disclosed by NPL Proportional Control Valves so as to reduce ‘lunge and shock as well as to have more control of acceleration and deceleration of actuators’ as taught by NPL Proportional Control Valves.

Regarding Claim 2, the combination of Brown and NPL Proportional Control Valves comprises the hydraulic circuit according to claim 1, wherein the pump motor is of a fixed speed type (the pump motor 62 is shown to lack an arrow in fig. 6 of Brown, meaning the pump is a fixed speed type).  

Regarding Claim 5, the combination of Brown and NPL Proportional Control Valves comprises the hydraulic circuit according to claim 4 (claim 5 is being interpreted , wherein the hydraulic circuit comprises a filter (filter 68 fig. 6) in the return line (67 fig. 6).  

Regarding Claim 6, the combination of Brown and NPL Proportional Control Valves comprises the hydraulic circuit according to claim 5, wherein the filter (68 fig. 6 of Brown) in the return line (67 fig. 6 of Brown) is intermediate (shown in fig. 6 of Brown) between the bypass valve (85 fig. 6 of Brown) and the reservoir (60 fig. 6 of Brown).

Regarding Claim 8, the combination of Brown and NPL Proportional Control Valves comprises the hydraulic circuit according to claim 1, wherein the bypass valve is a relief valve (see pressure relief valve 85 fig. 6 of Brown) for connecting the delivery output of the fixed displacement pump (61 fig. 6) with a reservoir (60 fig. 6) when a controlled relief pressure (the valve 85 in fig. 6 is shown to be a direct-acting relief valve, this type of valve is designed to open when an adjustable pressure threshold is reached; this aspect is described in pages 3-6 of NPL – Pressure control valve) is reached in the pressure line (64 fig. 6).

Regarding Claim 9, the combination of Brown and NPL Proportional Control Valves comprises a wind turbine (see title of Brown) including a hydraulic circuit according to claim 1 (see rejection of claim 1 above over Brown in view of NPL Proportional Control Valves). 

Regarding Claim 10, the combination of Brown and NPL Proportional Control Valves comprises the wind turbine according to claim 9, wherein the hydraulic circuit (see fig. 6 of Brown) is integrated in a system for controlling a pitch angle of a plurality of blades of the wind turbine (“in order to effect this tilting or pivoting motion of the portion 14 [of blade 10], a hydraulic actuator 16 is provided between the tip portion and the main blade 12” col. 2 lines 36-39 of Brown).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown and NPL Proportional Control Valves as applied to claim 1 above, and further in view of NPL – Fixed-displacement Pump Delivers Variable Output, herein referenced as NPL Bosch.
Regarding Claim 3, the combination of Brown and NPL Proportional Control Valves comprises the hydraulic circuit according to claim 1, but fails to teach wherein the pump motor is of a variable speed type.  
NPL Bosch is analogous art in that both relate to utilizing hydraulic pumps for hydraulic circuits.  
	NPL Bosch teaches that “a variable-speed electric drive powering a fixed displacement hydraulic pump a more energy-efficiency and quieter alternative for some applications’ on page 2. This disclosure from NPL Bosch demonstrates that it was known in the art to utilize a fixed-displacement pump with a variable -speed electric drive.
Since NPL Bosch establishes that using a fixed-displacement pump with a variable -speed electric drive was known in the art before the effective filing date of . 

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the invention of claim 11 as claimed. In regards to fig. 6 of Brown, it would be a non-obvious modification to alter the circuit such that the actuators 16 would be in parallel to the relief valve and the bypass valve, the actuators are shown to be upstream of these valves and would require significant changes to make them parallel with the valves. Because of this, claim 11, and its dependent claim 12, is deemed to have allowable subject matter. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745